Citation Nr: 1504014	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a separate evaluations for service-connected posttraumatic stress disorder (PTSD) with associated alcohol dependence and major depressive disorder.  

3.  Entitlement to an increased rating for residuals of left ankle surgery, currently evaluated as 20 percent disabling.

4.  Entitlement to an effective date earlier than July 23, 2010 for the grant of service connection for PTSD with associated alcohol dependence and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2011 rating decision granted service connection for PTSD and major depressive disorder, and assigned an effective date of July 23, 2010.  The Veteran disagreed with the effective date assigned and asserted that separate evaluations should be assigned for PTSD and major depression.  The August 2011 rating decision also denied an increased rating for the Veteran's left ankle disability.  A July 2012 rating decision denied service connection for sleep apnea.

The Board notes that in September 2012, the RO issued Statements of the Case regarding all four issues listed above.  The Veteran specified in his VA Form 9, Appeal to the Board of Veterans' Appeals, that he wished to pursue only the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and major depressive disorder.  However, a subsequent March 2013 statement by his accredited representative included all four issues.  Notably, the representative's statement was received within one year of the July 2012 rating decision that denied service connection for sleep apnea and may be construed as a substantive appeal with respect to that issue.  Additionally, a September 2013 Supplemental Statement of the Case also included all four issues.  In any event, VA waived the timeliness requirement by proceeding on each of the claims noted above, and by considering each of them as timely appealed in the September 2013 Supplemental Statement of the Case (SSOC).  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a substantive appeal is not jurisdictional).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In that regard, the Board observes that in July 2011, the Veteran submitted a June 2011 Notice of Award from the SSA, indicating that it had found him disabled on August 2010.  There is no indication that the records pertaining to the Veteran's SSA disability claim have been sought, and the basis for his receipt of such benefits is not clear.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's left ankle disability, the record discloses that he underwent surgery in July 2012.  The most recent VA examination on the Veteran's ankle took place in May 2011, prior to his surgery.  Because the post-surgical status of this service-connected disability is not documented, the Board concludes that a current examination should be conducted.

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left ankle disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should report the Veteran's range of motion in terms of degrees in terms of extension and flexion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left ankle disability that develops on repetitive use or during flare-up. 

The examiner should be asked to specify the point during motion that the Veteran's experiences pain, and to indicate whether the left ankle joint is ankylosed.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




